Citation Nr: 0601338	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  96-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hands.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Entitlement to service connection for lumbar spine 
disorder.

5.  Entitlement to service connection for cervical spine 
disorder.

6.  Entitlement to service connection for bilateral elbow 
lateral epicondylitis.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for duodenal ulcer.

9.  Entitlement to service connection for herniated 
esophagus.

10.  Entitlement to service connection for left Achilles' 
tendinitis and calcaneal spurs claimed as a foot disorder.

11.  Entitlement to service connection for a joint pain, to 
include as due to an undiagnosed illness.

12.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant's private psychiatrist


INTRODUCTION

The veteran had active service from August 1975 to January 
1976 and January to May 1991.  The veteran served in 
Southwest Asia from February to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claims were before the Board in December 2003 
at which time entitlement to service connection for s 
psychiatric disorder was granted.  The remaining issues were 
remanded for further development by the RO.  The development 
was completed and the appeal has been returned to the Board 
for further appellate review. 

The appellant has submitted a statement revoking the Power of 
Attorney that he had signed in favor of his representative, 
the Disabled American Veterans, and has requested to have a 
hearing before a Veterans Law Judge at the RO in San Juan, 
Puerto Rico.  

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claims, 
including affording him the opportunity to appear at a 
personal hearing, if he so desires.  Pursuant to 38 C.F.R. § 
20.700 (2005), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  

The veteran has clearly expressed his desire to have a 
hearing on appeal before a Veterans Law Judge for the purpose 
of presenting argument and testimony relevant and material to 
the issues on appeal.   

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  


The RO should schedule the veteran for a 
hearing before the next traveling 
Veterans Law Judge.  This hearing is to 
be scheduled in accordance with 
applicable law and regulations.  All 
communications with the veteran regarding 
the scheduling of the hearing should be 
documented in the claims folder. The RO 
should notify him of the date and time of 
the hearing pursuant to 38 C.F.R. § 
20.704(b) (2005).  

After the hearing is conducted, the claims file should be 
returned to the Board in accordance with current appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

